Citation Nr: 1009186	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  07-17 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for bilateral plantar 
fibromitosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1981 to June 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  That decision denied service 
connection for a bilateral knee disorder, bilateral plantar 
fibromitosis, depression, and individual unemployability.  
Although the Veteran's June 2007 VA Form 9 clearly appealed 
the issues of a bilateral knee and bilateral foot condition 
only, the RO addressed all four issues in the March 2008 
supplemental statement of the case.  In the September 2009 
Informal Hearing Presentation, the Veteran's representative 
noted that the Veteran did not wish to appeal the latter two 
issues.  Therefore, only the issues of entitlement to service 
connection for a bilateral knee disorder and bilateral 
plantar fibromitosis are presently before the Board.

Pursuant to his request on his June 2007 substantive appeal, 
VA Form 9, the Veteran was scheduled for a hearing before a 
Veterans Law Judge in August 2008.  However, the Veteran 
failed to report for his scheduled hearing.  The request is 
deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2009).

The issue of entitlement to service connection for a 
bilateral knee disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Bilateral plantar fibromitosis is not attributable to service





CONCLUSION OF LAW

Bilateral plantar fibromitosis was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1131 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the VCAA require VA to notify claimants and 
their representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The Board notes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008, and several portions of the revisions are pertinent 
to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

In this case, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  A letter dated in June 
2006, prior to the initial adjudication of his claim, 
informed the Veteran of the information necessary to 
substantiate the claim for service connection for a bilateral 
foot disorder.  He was also informed of the evidence VA would 
seek on his behalf and the evidence he was expected to 
provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2009); Quartuccio, at 187.  The June 2006 letter 
also included information with regard to the assignment of a 
disability rating and effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Further, the Veteran's service treatment records and 
pertinent post-service medical records have been obtained, to 
the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  In this 
case, the Veteran was afforded a VA examination pertaining to 
his claim for service connection for a bilateral foot 
disorder in August 2006.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  See Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA opinion 
obtained in this case is adequate, as it is predicated on a 
reading of pertinent medical records and is responsive to the 
medical questions raised in this case.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination with respect to the issue on 
appeal has been met.  See 38 C.F.R. § 3.159(c) (4) (2009).  
The opinion is thorough and supported by the record.  The 
opinion noted above is therefore adequate upon which to base 
a decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Service connection

In this case, the Veteran contends that he has a current 
diagnosis of bilateral plantar fibromitosis which was 
initially manifest during his period of active service.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2009).  

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

It is also noted that the Board may not base a decision on 
its own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record.  See Hensley v. Brown, 5 Vet. 
App. 155 (1993).  Neither the Board nor the Veteran is 
competent to supplement the record with unsubstantiated 
medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Conversely, health professionals are 
experts and are presumed to know the requirements applicable 
to their practice and to have taken them into account in 
providing a diagnosis.

At the outset, the Board notes that the Veteran has been 
diagnosed with bilateral plantar fibromitosis.  See VA 
examination, August 2006.  Thus, element (1) of Hickson has 
been satisfied with regard to his claimed disorder, in that 
the Veteran has demonstrated that he has a current diagnosis 
for bilateral plantar fibromitosis.  

Turning to the question of in-service disease or injury, the 
Board notes that the Veteran's service treatment records are 
negative for any diagnosis of bilateral plantar fibromitosis, 
or any other chronic bilateral foot disorder.  While a 
service treatment report dated July 9, 1981, noted a 
complaint of bilateral foot pain and numbness along the 
plantar aspect, subsequent service treatment records do not 
contain further complaints of any foot disorder.  Further, 
while the Veteran's March 1985 report of medical history 
noted "foot trouble," his separation examination noted 
"Normal" feet, with no mention of bilateral plantar 
fibromitosis or any other chronic foot disorder.

Post service, the Veteran was afforded a VA examination in 
August 2006.  The Veteran reported the existence of foot pain 
since high school with numbness.  He claimed to notice 
painful nodules for the first time in 2001.  The examiner 
noted that his feet were treated in 2004 with rest and 
wrapping, as well as with cortisone injections.  The Veteran 
was diagnosed with bilateral plantar fibromitosis, and he 
underwent excision of fibromas, bilaterally, on a number of 
occasions (the most recent excision taking place on May 26, 
2006).  Although a June 2006 MRI revealed no new growth, the 
Veteran continued to experience burning on the bottom of both 
feet.

On examination, the examiner noted objective evidence of 
painful motion, swelling, tenderness, and decreased 
sensation, bilaterally.  The prior diagnosis of bilateral 
plantar fibromitosis was confirmed.  The examiner noted that 
this disorder was congenital or developmental in nature.  
Ultimately, the examiner opined that it was less likely than 
not that the Veteran's current diagnosis of bilateral plantar 
fibromitosis was a continuation of bilateral foot 
pain/numbness reported in July 1981 during his period of 
active service.  To support her opinion, she stated that the 
Veteran's record noted a single episode of foot pain with 
conservative treatment in 1981, with no evidence of fibroma 
formation, and no other complaints or treatment of a chronic 
foot disorder throughout his period of active duty.  She 
further noted that the Veteran was not diagnosed with 
bilateral plantar fibromitosis until 2001, at which time 
nodules were first noticed.

Although the Board is aware that the Veteran is in receipt of 
disability benefits through the Social Security 
Administration (SSA), the May 2007 SSA Disability 
Determination noted a primary diagnosis of obesity and other 
hyperalimentation, and a secondary diagnosis of psychological 
disorders.  The Board searched all supporting SSA medical 
documentation for any medical nexus between his bilateral 
plantar fibromitosis and his period of active service.

Following a review of all available medical evidence, to 
include private and VA outpatient treatment reports, as well 
as all available SSA records, the Board notes that the 
Veteran's medical record is silent for a medical opinion 
linking his current diagnosis of bilateral plantar 
fibromitosis to his period of active service.

As to the Veteran's assertions that his report of bilateral 
foot pain in July 1981 was the beginning of his currently-
diagnosed bilateral plantar fibromitosis, the Federal Circuit 
held that lay evidence is one type of evidence that must be 
considered, and competent lay evidence can be sufficient in 
and of itself.  The Board, however, retains the discretion to 
make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example difficulty hearing, and sometimes not, 
for example, a form of cancer), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends 
to the first two as well.  Whether lay evidence is competent 
and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency, a legal concept determining whether testimony may 
be heard and considered, and credibility, factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, 
lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular 
case is a question of fact to be decided by the Board in the 
first instance.  The Court set forth a two-step analysis to 
evaluate the competency of lay evidence.  First, Board must 
first determine whether the disability is the type of injury 
for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 
2009).  

Here, the Board does not find that the Veteran is competent 
to determine the etiology of his claimed disorder.  While the 
Veteran is competent to report the details such as plantar 
foot pain, he has not been shown to be competent to link his 
claimed disorder to his period of active service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Therefore, although the 
statements of the Veteran offered in support of his claim 
have been given full consideration by the Board, they are not 
considered competent medical evidence and do not serve to 
establish a medical nexus between any disorder of the 
bilateral feet and his period of service.

Finally, the Board notes that the Veteran was clearly 
diagnosed as having bilateral plantar fibromitosis.  
According to the August 2006 VA examiner, there is a "strong 
genetic component" to this disorder.  Congenital or 
developmental defects, however, are not "diseases or 
injuries" within the meaning of applicable statutes and 
regulations.  See 38 C.F.R. § 3.303(c).  That said, the Board 
recognizes that a disability that pre-existed service may be 
service connected if that disability was found to have been 
aggravated by service.  See 38 C.F.R. § 3.306.  No such 
argument has been made in the present case.  The Veteran's 
contentions have focused on the argument that his currently 
diagnosed bilateral plantar fibromitosis was initially 
manifest during his period of active service, beginning in 
July 1981.  

In sum, the competent evidence does not establish that the 
Veteran's bilateral plantar fibromitosis had its onset in 
service or is etiologically related to service.  The record 
establishes that, although the Veteran had one in-service 
complaint of bilateral foot pain along the plantar aspect, he 
first noticed painful nodules on his feet in 2001, 
approximately 16 years after separation See VA examination 
report, August 2006.  This significant lapse of time is 
highly probative evidence against the Veteran's claim of a 
nexus between bilateral plantar fibromitosis and active 
military service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (holding that a significant lapse in time between 
service and post-service medical treatment may be considered 
in the analysis of a service connection claim).  Finally, the 
VA opinion provided in this case included a thorough 
examination, obtained a detailed medical history, and 
included a review of the Veteran's service treatment record 
and all other available medical evidence.  The VA examiner 
opined that the Veteran's current diagnosis of  bilateral 
plantar fibromitosis was congenital or developmental in 
nature, did not manifest until 2001, and was less likely than 
not related to his period of active service.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  
Accordingly, the preponderance of the evidence is against the 
Veteran's claim, and therefore his claim for service 
connection must be denied.


ORDER

Entitlement to service connection for bilateral plantar 
fibromitosis is denied.


REMAND

Although the Board regrets any further delay in adjudicating 
the Veteran's claim for service connection for a bilateral 
knee disorder, pursuant to the duty to assist, this issue 
must be remanded for further development.

The Veteran originally claimed that he currently suffered 
from a bilateral knee disorder as residuals of inactivity 
(due, at least in part, to his numerous surgeries treating 
his bilateral plantar fibromitosis).  However, in his June 
2007 substantive appeal, he argued that his bilateral knee 
disorder first began in active service as a result of 
constant road marches.  He stated that these road marches 
consisted of carrying a 70 lb. pack and the additional weight 
of his .50 caliber M-2 rifle.  He noted that these marches 
occurred weekly in 12-mile distances in addition to a monthly 
25-mile march.  The Veteran contended that his knee disorder 
had deteriorated since his period of active duty, and that 
his disorder was further aggravated by weight gain due to 
periods of inactivity.

The Board notes that the Veteran's claim was denied by the RO 
in December 2006 on the basis that his service treatment 
records did not contain evidence of a bilateral knee 
disorder.  The Veteran's August 1981 report of medical 
history noted a trick or locked knee.  See VA Standard Form 
93, August 5, 1981.  Following a review of his March 1985 
separation examination, a past history of Osgood-Schlatter 
disease was noted by the examiner following the Veteran's 
report of medical history.  On the same report, the Veteran 
checked "Yes" to leg cramps and swollen or painful joints.  
See VA Standard Form 93, March 25, 1985.  

A VA outpatient treatment report dated February 5, 2008, 
noted a diagnosis of degenerative joint disease in the knees, 
bilaterally.  

As noted above, the Veteran is competent to report that he 
has experienced bilateral knee pain since his period of 
active duty.  Because he has a current diagnosis of a 
bilateral knee disorder, as well as in-service reports of a 
knee disorder, by history, in addition to leg cramps and 
swollen joints, further development is required prior to 
adjudication of the Veteran's claim.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2009).  As 
such, the Veteran's claim must be remanded for a VA 
examination to determine the nature and etiology of any 
current bilateral knee disorder.  The medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully-informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should provide a VA 
examination to determine the nature and 
etiology of any currently-diagnosed knee 
disorder.  After examination and review of 
the claims folder, to include the 
Veteran's March 1985 Report of Medical 
History and the February 2008 diagnosis of 
degenerative joint disease of the 
bilateral knees, the examiner should 
address the following:

a)	For any knee disorder identified, 
is it at least as likely as not 
that the disability originated 
during active service, or is 
otherwise related to active 
service.  

b)	If it is determined that any 
current knee disorder existed prior 
to the Veteran's period of active 
service, address whether it at 
least as likely as not that the 
disorder was aggravated as a result 
of his period of active service. 

The claims file must be made available to 
the examiner and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  A rationale 
for any opinion expressed, to include a 
discussion regarding the Veteran's March 
1985 Report of Medical History and the 
February 2008 diagnosis of degenerative 
joint disease of the bilateral knees, 
should be provided.  



Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

Note: The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraph 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the appellant and his 
representative.  After the appellant has 
had an adequate opportunity to respond, 
the appeal should be returned to the Board 
for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


